Blatchford, J.
Every creditor has a right, under section, 26, to examine the bankrupt on oath as to the .matters specified in that section. Such examination enures to the benefit of all the creditors. But the fact that one creditor, has. examined the bankrupt, is no reason for withholding the privilege, from another creditor. Yet the register must, in the exercise of a sound discretion, so regulate the time and manner and course of the examinations as to protect the bankrupt, from annoyance and oppressson and mere delay, while .at the 'same time full and fair opportunity is allowed to the credit-, ors to inquire as to the matter specified in the, 26th section.